 

f _ vs
AO 245B (CASDRev. 08/14)Judg1nent in a Petty Criminal Case

UNITED STATES DISTRICT CoURr
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Comrnitted On or After November l, 1987)

Edilberto Hernandez~Hernandez
Case Number: lS-cr-04852-WVG

Lauren J. Clark

Defendant’s Attorney
REGISTRATION No. 72629298

|:| _
The Defendant:

pleaded guilty to count(s) 1 Of Superseding InfOrmatiOn

I:] was found guilty on count(s)

after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

'I`itle & Section Nature of Offense Numberjs[
8 USC 1325 Irnproper Entry by an Aiien (Misdemeanor) ' ls

The defendant is sentenced as provided in pages l through 2 of this judgment
l:] The defendant has been found not guilty on count(s)
PH Count(s) l of Information is dismissed on the motion of the United States.
|X} Assessment : $I0.00 Waived
PE No fine I:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until ali fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

December 4. 2018

Date of Irnposition of Sentence

HON. WlLLlAM V. GALLO
955 4 2313 UNITED s'rATES DIsTRICT JUDGE

 

 

 

 

 

Ci:i;aai< L)€-.; instinct nooth
soon-iam ins taint or- oatiyonr\nn
BY - UEPUTY 18_@r-04352-WVG

 

 

 

 

 

f _ "'\
AO 245B (CASD Rev. 08/14)Judg1nent in a Petty Criminal Case

 

DEFENDANT: Edilberto I-Iernandez-Hernandez Judgment - Page 2 of 3
CASE NUMBER: lS-cr-O4852-WVG
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
60 Days

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|l:l

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at P.M. on

 

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
l:l as notified by the United States Ma;rshal.
|] as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:

Defendant delivered on to

 

 

 

at , with a certified copy of this judgmentl

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSI-IAL

lS-cr-04852-WVG

